Citation Nr: 0609124	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from March 1965 to November 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Huntington, West Virginia Regional 
Office (RO).  The Board remanded the case in September 2004 
for additional development of the record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded the case in September 2004 with 
instructions to the RO to attempt to verify the claimed 
stressors and to afford him a VA examination, to include 
identification by the examiner of the verified stressor(s) 
supporting a diagnosis of PTSD.  It was noted that the 
veteran served in Qui Nhum with the 157th Quarter Master 
Company, from August 1965 to August 1966.  The reported 
stressors included driving trucks in a convoy that was 
subjected to mortar fire, sniper fire and enemy small arms 
fire.  He also reported that a man sitting next to him was 
shot by another soldier.  He also reported seeing a soldier 
burn up while attempting to burn human waste.  He indicated 
that he also saw a Buddhist monk burned during a protest. 

The record includes verification from U. S. Army and Joint 
Services  Records Research Center (JSRRC) (formerly know as 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR)) that on March 15, 1966, the Qui Nhon 
Ammunition Dump received a mortar attack.  The other reported 
stressor were not verified.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§3.304(f) (2005).  

Corroboration of every detail of a claimed stressor is not 
required, and that it is sufficient if there is credible 
evidence showing that a claimed stressor did, in fact, occur.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The veteran was afforded a VA examination in July 2005 which 
included a diagnosis of chronic severe PTSD.  Because the 
examiner was not provided with the claims file for review 
prior to the examination, another examination was conducted 
in August 2005.  The claims file was available for review and 
the diagnosis was again chronic severe PTSD.  Importantly, 
however, the examiner did not indicated if the verified 
stressor supported the diagnosis of PTSD, as ordered in the 
Board's September 2004 remand order.  A remand by the Court 
or the Board confers on the appellant or other claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Further, where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
All cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.

In January 2006, the veteran submitted an additional 
statement, providing the name of Private Samuel T. Baker as 
the soldier that he found dead in a hole in the ground full 
of water.  In his previous September 2001 statement, he 
mentioned finding a dead body in a well around October 1965, 
but at that time was unable to give a name.  In light of the 
additional information, the RO should attempt to verify this 
incident.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact JSRRC, or any 
other appropriate entity, and request 
verification of the claimed stressor that 
the veteran found the body of Pvt. Baker 
in a well or hole full on water in 
approximately October 1965, as described 
in both his September 2001 and January 
2006 statements.  The response received 
should be clearly documented in the claims 
file.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the August 2005 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), and request that he prepare 
an addendum addressing the link between 
the currently diagnosed PTSD and any 
verified in-service stressor(s).  The 
veteran need not be re-examined unless an 
examination is deemed necessary.  The 
examiner should be provided with the 
verified stressor information, the claims 
file and a separate copy of this remand 
for review.  The examiner should determine 
whether the veteran has PTSD based on a 
verified inservice stressor.  The examiner 
is instructed that only a verified event 
listed by the RO may be considered as a 
stressor and should indicate if the 
verified stressor(s) supports the 
diagnosis of PTSD.  A complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.  The report 
of the psychiatric examination should be 
associated with the veteran's claims 
folder.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for PTSD.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

